 

Case 19-12153-KBO Doc779 Filed07/21/21 Pagelof2

PUMP HOUSE PLAZA T 206 261 1193
3291 US HIGHWAY 280, SUITE 200 F 206 251 1256

BIRMINGHAM, AL a5243-4fog ! i Fa PY env-cow
HUIE FLT

2021 JUL 21 AM 8:35

CLERK
US BANKRUPTCY COUR
Email: jshaw@huielaw.com STRICT OF DEL AWAR!
Direct Dial: (205) 297-8828

July 14, 2021

Una O’ Boyle, Clerk

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

824 N. Market Street

3" Floor

Wilmington, DE 19801

RE: In re: Bayou Steel BD Holdings, LLC/George L. Miller, in his capacity as Chapter 7
Trustee of Bayou Steel, BD Holdings, LLC v. Jefferson Iron & Metal Brokerage, Inc.
In the United States Bankruptcy Court for the District of Delaware
Chapter 7 Case No.: 19-12153 (KBO)
Adv. Proc. No.: 21-5021] (KBO)
Our File: 1454-0012

Dear Clerk O’ Boyle:

1 am local counsel in Alabama to Jefferson Iron and Metal Brokerage, Inc. I have not appeared in
this case but do wish to bring a matter to the attention of the Court and Clerk.

Counsel for the Trustee and our Alabama counsel negotiated a settlement resulting in a Motion to
Dismiss the AP against Jefferson Iron and Metal Brokerage, Inc. | attach a copy of that motion. In
looking on PACER we cannot find that there has ever been an order entered on that motion. To
the extent that you have the ability to bring to this to the attention to the Court, it would be greatly
appreciated.

Yours very truly,

HulE, FERNAMBUCO & STEWART, LLP

James R iL) AJ

:pam

ee: Andrew W. Caine, Esq.
Charles Denaburg, Esq.
Case 19-12153-KBO Doc 779 Filed 07/21/21 Page 2of2

Case 21-50211-KBO Doc5 Filed 05/10/21 Page 1 of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

Defendant.

JEFFERSON TRON & METAL BROKERAGE. INC,,

In re: Chapter 7
BAYOU STEEL BD HOLDINGS, LLC. er ai.,! Case No. 19-12153 (KBO)
Debtors. (Jointly Administered)
GEORGE L. MILLER, in his capacity as Chapter 7
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.. Adv. Proc. No. 21-50211 (KBO)
etal.,
Plaintiff.
VS.

 

 

NOTICE OF VOLUNTARY DISMISSAL OF ADVERSARY PROCEEDING

PLEASE TAKE NOTICE that, pursuant to that certain Settlement Agreement, entered

into by and between plaintiff George L. Miller, in his capacity as Chapter 7 Trustee of Bayou Steel BD

Holdings, L.L.C., and defendant Jefferson Iron & Metal Brokerage, Inc., and Rule 41 (a1 (Aj) of the

Federal Rules of Civil Procedure, as made applicable hereto by Rule 7041 of the Federal Rules of

Bankruptcy Procedure. the Plaintiff hereby dismisses the above-referenced adversary proceeding with

prejudice, The parties shall bear their own attorneys’ fees and costs.

Dated: May 10, 2021

 

PACHULSKI STANG ZIEHL & JONES LLP

‘s/ Peter J. Keane

 

Bradford J. Sandler (DE Bar No. 4142)

Andrew W. Caine (CA Bar No. 110345)

Peter J. Keane (DE Bar No. 5503)

919 North Market Street, 17th Floor, P.O, Box 8705

Wilmington, Delaware 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: — bsandler@pszjlaw.com
acaine@pszjlaw.com
pkeane@pszjlaw.com

Counsel to Plaintiff

* ‘The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number. are Bayou Steel BD
Holdings, L.L C., a Delaware limited lability company (1984), BD Bayou Swel Investment, LLC, a Delaware limited lability company (1222),
and BD LaPlace, LLC) a Delaware limited liability company ($783)

DOCS DE 234248 | 57095/002

 
